NO. 07-07-0456-CV

IN THE COURT OF APPEALS

FOR THE SEVENTH DISTRICT OF TEXAS

AT AMARILLO

PANEL A

JANUARY 9, 2008

______________________________

 
IN THE INTEREST OF K.B.F.J., K.D.J., AND K.J., CHILDREN

_________________________________

FROM THE 320TH DISTRICT COURT OF POTTER COUNTY;

NO. 63,691-D; HONORABLE DON EMERSON, JUDGE

_______________________________

Before CAMPBELL and HANCOCK and PIRTLE, JJ.
ORDER
          By memorandum opinion dated November 29, 2007, this Court dismissed Erika
Lizette Fierro’s appeal for failure to timely pay the required filing fee of $175 in her
challenge to the trial court’s order denying her petition to modify the parent-child
relationship.  Fierro had been notified by letter from this Court on November 7, 2007, to
pay the required filing fee within ten days noting that failure to do so might result in
dismissal.  Fierro did not respond to the notice; instead, she did file an Affidavit of
Indigence in the trial court on November 16, 2007.  The affidavit, however, was not
forwarded to this Court until December 12, 2007.
  The Clerk’s Record was subsequently
filed on December 14, 2007. 
          A party who is excused by statute or the Texas Rules of Appellate Procedure is not
required to pay fees.  Tex. R. App. P. 5.  Rule 20.1(a) provides that a party who cannot pay
the costs in an appellate court may proceed without payment of costs if a compliant
affidavit of indigence, among other items, is filed.  We find that the affidavit filed by Fierro
substantially complies with Rule 20.1(b) and entitles her to proceed without payment of the
filing fees in this Court.  Accordingly, we now withdraw our opinion and judgment of
November 29, 2007, and reinstate Fierro’s appeal.  The deadline for the filing of the
appellate record is extended to February 1, 2008. 
          It is so ordered.
                                                                           Per Curiam